             Case 2:18-cv-01918-JAD-PAL Document 31 Filed 12/26/18 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                    UNITED STATES DISTRICT COURT
17

18                                           DISTRICT OF NEVADA

19   CRAIG VIERRA,                                            Case No.: 2:18-cv-01918-JAD-PAL
20                    Plaintiff,
21
     vs.                                NOTICE OF SETTLEMENT WITH
                                        EQUIFAX INFORMATION SERVICES,
22
     EXPERIAN INFORMATION SOLUTIONS, LLC
23   INC.; EQUIFAX INFORMATION SERVICES
     LLC; OCWEN LOAN SERVICING LLC;
24
     NATIONSTAR MORTGAGE, LLC; U.S.
25   BANK HOME MORTGAGE; and WESTAR
     FEDERAL CREDIT UNION,
26
                      Defendants.
27

28
     Notice of Settlement with Equifax Information Services, LLC - 1
             Case 2:18-cv-01918-JAD-PAL Document 31 Filed 12/26/18 Page 2 of 3



1            PLEASE TAKE NOTICE that Plaintiff Craig Vierra and Defendant Equifax Information
2
     Services, LLC (“Equifax”), have reached a tentative settlement. The parties anticipate filing a
3
     Stipulation for Dismissal of the Action as to the named Plaintiff’s claims against Equifax, with
4
     prejudice, within 60 days. Plaintiff requests that all pending dates and filing requirements as to
5

6    Equifax, be vacated and that the Court set a deadline, sixty days from the present date for filing a

7    dismissal as to Equifax.
8
                      Dated December 26, 2018.
9

10                                                            /s/ Shaina R. Plaksin
11                                                            Matthew I. Knepper, Esq.
                                                              Nevada Bar No. 12796
12                                                            Miles N. Clark, Esq.
                                                              Nevada Bar No. 13848
13                                                            Shaina R. Plaksin, Esq.
14                                                            Nevada Bar No. 13935
                                                              KNEPPER & CLARK LLC
15                                                            10040 W. Cheyenne Ave., Suite 170-109
                                                              Las Vegas, NV 89129
16                                                            Email: matthew.knepper@knepperclark.com
17                                                            Email: miles.clark@knepperclark.com
                                                              Email: shaina.plaksin@knepperclark.com
18
                                                              David H. Krieger, Esq.
19                                                            Nevada Bar No. 9086
20                                                            HAINES & KRIEGER, LLC
                                                              8985 S. Eastern Ave., Suite 350
21                                                            Henderson, NV 89123
                                                              Email: dkrieger@hainesandkrieger.com
22

23                                                            Attorneys for Plaintiff

24
          IT IS ORDERED that the settling parties shall have until February 25, 2019, to
25    either file a stipulation to dismiss with prejudice, or a joint status report advising when
      the stipulation to dismiss will be filed.
26

27        Dated: December 26, 2018                              _______________________________
                                                                Peggy A. Leen
28                                                              United States Magistrate Judge
     Notice of Settlement with Equifax Information Services, LLC - 2
             Case 2:18-cv-01918-JAD-PAL Document 31 Filed 12/26/18 Page 3 of 3



1                                         CERTIFICATE OF SERVICE
2
             Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of
3
     KNEPPER & CLARK LLC and that on December 26, 2018, I caused the document NOTICE OF
4
     SETTLEMENT WITH EQUIFAX INFORMATION SERVICES, LLC to be served through
5

6
     the Court's CM/ECF to all parties appearing in this case.

7

8

9                                                        /s/ Lucille Chiusano
                                                         An employee of KNEPPER & CLARK LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Notice of Settlement with Equifax Information Services, LLC - 3
